Exhibit 10.3
 
LOAN AGREEMENT




by and among


CDOR KCI LOFT, LLC, a Delaware limited liability company
and
TRS KCI LOFT, LLC, a Delaware limited liability company




and




GREAT WESTERN BANK












dated as of
December 14, 2016



--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (as amended, restated, supplemented, extended, or otherwise
modified in writing from time to time, this "Agreement"), dated as of December
14, 2016, is entered into by and among CDOR KCI LOFT, LLC, a Delaware limited
liability company ("CDOR KCI") and TRS KCI LOFT, LLC, a Delaware limited
liability company ("TRS KCI", and together with CDOR KCI, individually a
"Borrower" and collectively, the "Borrowers") and GREAT WESTERN BANK ("Bank").
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01.  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:


"Adjusted Fixed Rate" mean the greater of (A) 4.33% per annum and (B) the
Two-Year Treasury Rate plus 2.50% per annum, which rate shall be fixed during
the applicable period.


"Adjusted Net Operating Income" means the net operating income of Borrowers as
of the end of the applicable fiscal quarter, for the preceding twelve (12) month
period, minus (a) an amount equal to four percent (4%) of gross room revenues
from Hotel for furniture, fixtures and equipment reserve and (b) an amount equal
to four percent (4%) of gross room revenues from the Hotel for management fees,
both for the preceding twelve (12) month period.


"Affiliate" means another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.


"Agreement" has the meaning specified in the introduction hereto.


"Applicable Rate" means (a) from the Closing Date through and including the
Maturity Date, 4.33% per annum and (b) in the event Borrowers elect to extend
the term of the Loans pursuant to the terms of Article II below, from the first
day following the Maturity Date through and including the Extended Maturity
Date, at the election of Borrowers, either (i) the Adjusted Fixed Rate or (ii)
the LIBOR Rate plus 3% per annum, adjusted monthly; provided, however that such
rate will never be less than the initial floating rate set for the month of
January 2022.


"Association" means Commercial Owner's Association of Park Place, Inc., a Kansas
non-profit corporation.


"Bank" has the meaning specified in the introduction hereto, and shall include
any subsequent holder of the Term Loan 1 Note or the Term Loan 2 Note.


"Borrower" or "Borrowers" has the meaning specified in the introduction hereto.


"Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Nebraska.


"Cell Tower Lease" means the Building and Rooftop Lease Agreement dated August
12, 2014 between Leawood ADP, Ltd. (predecessor-in-interest to CDOR KCI) as
lessor and Verizon Wireless (VAW) LLC, a lessee.


"Closing Date" means December 14, 2016.


"Collateral" means the Real Property, Personal Property, and other property
interests in which Liens have been granted to Bank pursuant to the Mortgage or
any Collateral Document now or hereafter provided by any Borrower or any other
Person to Bank in connection with the Loans.


"Collateral Documents" means collectively, the Mortgage, the Management
Assignment, and any other security agreements, assignments, and other
instruments requested by Bank, each in a form as provided by Bank, for purposes
of creating or perfecting a Lien in favor of Bank in the Collateral.


"Compliance Certificate" means a certificate, in substantially the form attached
hereto as Exhibit A, properly completed, executed and certified by a responsible
financial officer of each Borrower.


"Condor" means Condor Hospitality Trust, Inc., a Maryland corporation.


"Condor Adjusted Consolidated Net Operating Income" means the net operating
income for all hotel properties owned by an Affiliate of Condor as of the end of
the applicable fiscal quarter, for the preceding twelve (12) month period, minus
(a) an amount equal to four percent (4%) of gross room revenues from all hotel
properties owned by an Affiliate of Condor at the end of the applicable fiscal
quarter for furniture, fixtures and equipment reserve and (b) an amount equal to
four percent (4%) of gross room revenues from all hotel properties owned by an
Affiliate of Condor as of the end of the applicable fiscal quarter for
management fees and expenses, both determined for the preceding twelve (12)
month period.


"Condor Debt Service Coverage Ratio" means the ratio of (a) Condor Adjusted
Consolidated Net Operating Income to (b) Condor Imputed Consolidated Debt
Service; provided that any hotel properties sold by Condor or an Affiliate since
the immediately prior reporting period shall be excluded for purposes of
calculating the Condo Debt Service Coverage Ratio for the then current reporting
period.


"Condor Imputed Consolidated Debt Service" means (a) the then current monthly
principal and interest payments on all non-revolving loan obligations of Condor
and all Affiliates of Condor included on its consolidated financial statements
times 12, plus (b) annual principal and interest payments required to fully
amortize the least amount Condor is allowed to draw on its revolving line of
credit with Bank pursuant to that certain Amended and Restated Loan Agreement
dated as of December 3, 2008 between Bank and Condor, as the same may be amended
in writing, regardless of the amount of the revolving line of credit that has
been advanced to Condor, based on a twenty (20) year amortization and an
interest rate of 4.50% per annum; provided, that the principal and interest
payments on loan obligations of Condor or an Affiliate of Condor included on its
consolidated financial statements that financed the acquisition or development
of any new hotel within the preceding twelve (12) month period shall be
determined on a pro forma basis by taking the current scheduled principal and
interest payment on such loan obligation and multiplying such current payment by
the number of months that such new hotel has been owned, opened and operated by
Condor or such Affiliate.


"Control", "Controlled" and "Controlling" each mean the power to direct the
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


"Debt" means (A) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade payables due in the ordinary
course of business); (B) obligations as lessee under leases which shall have
been or should be, in accordance with generally accepted accounting principles,
recorded as capital leases; (C) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clause (A) or
(B) above; and (D) liabilities in respect of unfunded vested benefits under
plans covered by Title IV of the Employee Retirement Income Security Act of 1974
(ERISA)).


"Debt Service Coverage Ratio" means the ratio of (a) Adjusted Net Operating
Income to (b) the annual principal and interest payments on the Loans for the
applicable measuring period.


"Default Rate" means the lesser of (i) the Maximum Rate or (ii) four percent
(4%) per annum over the Applicable Rate.


"Easement and Development Agreements" means those certain easement, covenants,
and development agreements that benefit and burden the Real Property, as set
forth on Exhibit "B" attached hereto.


"Environmental Indemnity" means that certain Environmental Indemnification
Agreement from Borrowers to and in favor of Bank, in a form and substance
satisfactory to Bank, as amended, restated, supplemented, extended or otherwise
modified in writing from time to time.


"Events of Default" has the meaning specified in Section 6.01.


"Extended Maturity Date" means December 1, 2023.


"Fiscal Year" means the fiscal year period ending on December 31 of each year.


"Franchise Agreement" means that certain Franchise Agreement on Change of
Ownership dated on or around the date hereof between TRS KCI and Franchisor, as
the same may be amended from time to time.
"Franchisor" means The Sheraton LLC, a Delaware limited liability company.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


"Limited Guaranty" means a guaranty of certain non-recourse carveouts in a form
as provided by Bank, as amended, restated, supplemented, extended or otherwise
modified in writing from time to time.


"Liquor Operator Lease" means that certain Alcoholic Beverage Concession and
Lease Agreement dated as of March 15, 2009 between Leawood ADP, Ltd.
(predecessor-in-interest to TRS KCI) and LJABC-KS, LLC a Kansas limited
liability company, as amended.


"Hotel" means the approximately 88,825 gross square foot, 156 guest room hotel
located on the Land.


"Land" means the real estate located at 11620 Ash Street, Leawood, Johnson
County, Kansas and legally described as Lot 9, Park Place Second Plat, a
subdivision in the City of Leawood, Johnson County, Kansas according to the
recorded plat filed in Book 200711, Page 006579, which consists of 7,008.26
square feet of land at the ground surface and 27,579.35 square feet above
elevation 948.5.


"Laws" means collectively all federal, state and local statutes, guidelines,
rules, regulations, ordinances, codes and administrative or judicial precedents,
authorities or orders.


"LIBOR Rate" means as of December 1, 2021 and then the first Business Day of
each month thereafter, the rate of interest per annum that is equal to the
arithmetic mean of the rates appearing on "Page 3750" on the Telerate Service
(or such other page as may replace Page 3750 on the Telerate Service) as of
11:00 a.m., London time, on that day (or, if such day is not a Business Day, the
immediately preceding Business Day) for the offering by such institutions as are
named therein to prime banks in the LIBOR Interbank Market in London, England,
for delivery of that day of U.S. dollar deposits of One Million Dollars
($1,000,000.00) each for a one (1) month period.


"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).


"Loan Commitment" or "Loan Commitments" means individually, the Term Loan 1
Commitment or the Term Loan 2 Commitment, and collectively, the Term Loan 1
Commitment and the Term Loan 2 Commitment.


"Loan Documents" means this Agreement, the Term Loan 1 Note, the Term Loan 2
Note, the Mortgage, the Management Assignment, the Limited Guaranty, the
Springing Guaranty, the Environmental Indemnity, and all other agreements,
documents, instruments, and certificates delivered to, or in favor of Bank under
this Agreement or in connection with the extension of the Loans.


"Loan" or "Loans" means individually Term Loan 1 or Term Loan 2, and
collectively, Term Loan 1 and Term Loan 2.


"Management Agreement" means that certain Hotel Management Agreement dated on or
around the date hereof between TRS KCI and Presidian Destinations, LTD., as the
same may be amended from time to time.


"Management Assignment" means a collateral assignment of the Management
Agreement from TRS KCI to and in favor of Bank, in a form and substance
satisfactory to Bank.


"Material Adverse Effect" means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the financial condition, business assets, operations, or
property of either Borrower or (iii) materially impairs or could reasonably be
expected to materially impair the ability of either Borrower to perform the
obligations under the Loan Documents.


"Maturity Date" means December 1, 2021.


"Maximum Rate" means the maximum non-usurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged or
received under applicable state or federal law.


"Mortgage" means the Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing from Borrowers to Bank, in a form and substance
satisfactory to Bank, as amended, restated, supplemented, extended or otherwise
modified in writing from time to time.


"Obligations" means all obligations, indebtedness, and liabilities of each
Borrower to Bank arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of each Borrower to repay
the Loans, interest on the Loans, and all fees, costs, and expenses (including
reasonable attorneys' fees and expenses) provided for in the Loan Documents.


"Organization Documents" means, (a) with respect to any corporation, the
articles of incorporation, bylaws, and certificate of existence or good standing
issued by the applicable Governmental Authority in which the corporation was
organized or in which it is registered as a foreign corporation; (b) with
respect to any limited liability company, the articles of formation or
organization, operating agreement and certificate of existence or good standing
issued by the applicable Governmental Authority in which the company was
organized or in which it is registered as a foreign limited liability company;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the applicable Governmental
Authority in the jurisdiction of its formation, any certificate or articles of
formation of such entity, and any certificate of existence or good standing
issued by the applicable Governmental Authority in which the entity was formed
or in which it is registered as a foreign entity.


"Parking Garage" means that certain parking garage adjacent to the Real Property
for which the Hotel may utilize 156 parking stalls pursuant to the Easement and
Development Agreements.


"Permitted Liens" means the Liens permitted under Section 5.02(b).


"Person" means any individual, corporation, business trust, association,
company, partnership, joint venture, Governmental Authority, or other entity.


"Personal Property" means the fixtures, furniture and equipment located on or
used exclusively in connection with the Real Property.


"Real Property" means the Land, the Hotel, all other real estate improvements
now or hereafter located on the Land, and any other interests in real property
associated therewith.


"Reserve Account" means deposit account #14150874 in Borrowers' name and
maintained at Bank.


"Springing Guaranty" means a guaranty of the Obligations that becomes effective
only in the event Borrowers fail to meet the minimum Debt Service Coverage Ratio
(pre-distribution) set forth in Section 5.01(k) below, in a form as provided by
Bank, as amended, restated, supplemented, extended or otherwise modified in
writing from time to time.


"Term Loan 1" means the loan made under Section 2.01.


"Term Loan 1 Commitment" means $14,326,000.


"Term Loan 1 Note" means the promissory note from Borrowers to Bank in the
principal amount of the Term Loan 1 Commitment, together with all extensions,
renewals, modifications, substitutions and amendments thereof.


"Term Loan 2" means the loan made under Section 2.02.


"Term Loan 2 Commitment" means $1,599,000.


"Term Loan 2 Note" means the promissory note from Borrowers to Bank in the
principal amount of the Term Loan 2 Commitment, together with all extensions,
renewals, modifications, substitutions and amendments thereof.


"Two-Year Treasury Rate" means the rate per annum conclusively determined by
Bank (absent manifest error) as of December 1, 2021 to be the U.S. Treasury
constant maturities 2-year as posted in the Federal Reserve Statistical Release
H.15 (daily rates) at: http://www.federalreserve.gov/Releases/H15/Update/ (or if
not posted on such website, as reported by any service selected by Bank).


"UCC" means the Uniform Commercial Code in effect in the State of Nebraska.


Section 1.02.  Accounting Matters.  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistently applied, except as otherwise stated herein. 
To enable the ready and consistent determination of compliance by each Borrower
with its obligations under this Agreement, neither Borrower will change the
manner in which either the last day of its Fiscal Year or the last days of the
first three fiscal quarters of its Fiscal Year is calculated, unless Borrowers
provide Bank with at least 30 days prior written notice of such change.


Section 1.03.  Construction.  Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.


ARTICLE II
AMOUNT AND TERMS OF THE LOANS


Section 2.01.                                        Term Loan 1.  Bank agrees,
on the terms and conditions hereinafter set forth, to extend credit to Borrowers
on the Closing Date in a single advance in the amount of the Term Loan 1
Commitment ("Term Loan 1"); provided, however, (a) that $1,500,000 of Term Loan
1 will be deposited into the Reserve Account (the "PIP Funds") and disbursed in
accordance with Section 3.02 below and (b) a portion of Loan 1 in an amount
equal to the difference between the estimated $500,000 in closing costs and the
actual closing costs will be deposited into the Reserve Account to make an
initial deposit into the Reserve Account for Room Revenue Funds or for other
uses as approved by Bank.


(a)            Term Loan 1 Note.  Term Loan 1 shall be evidenced by the Term
Loan 1 Note.


(b)            Use of Proceeds.  Borrowers shall use the proceeds of Term Loan 1
to acquire the Real Property and the Personal Property, to pay for certain
closing costs associated with the acquisition, to pay for renovations and other
improvements required by the PIP, to make an initial deposit into the Reserve
Account for Room Revenue Funds, or for other uses as approved by Bank.


(c)            Applicable Rate.  Interest shall accrue on the unpaid principal
amount of Term Loan 1 from the Closing Date until the date due at the Applicable
Rate.


(d)            Repayment of Principal and Interest.  Beginning on January 1,
2017 and on the 1st day of each month thereafter, Borrowers shall pay to Bank
principal and interest payments in the amount necessary to amortize Term Loan 1
over 300 months.  Borrowers shall pay all unpaid principal and any accrued
unpaid interest on Term Loan 1 on the Maturity Date.


Notwithstanding the foregoing, so long as no Event of Default is continuing,
Borrowers may elect to extend the Maturity Date to the Extended Maturity Date by
providing Bank with written notice of such election at least 90 days  prior to
the Maturity Date.  In the event of such extension, Borrowers shall continue to
make monthly principal and interest payments pursuant to Section 2.01(d) above,
and Borrowers shall pay all unpaid principal and any accrued and unpaid interest
on Term Loan 1 on the Extended Maturity Date.


Section 2.02.                                        Term Loan 2.  Bank agrees,
on the terms and conditions hereinafter set forth, to extend credit to Borrowers
on the Closing Date in a single advance in the amount of the Term Loan 2
Commitment ("Term Loan 2").


(a)            Term Loan 2 Note.  Term Loan 2 shall be evidenced by the Term
Loan 2 Note.


(b)            Use of Proceeds.  Borrowers shall use the proceeds of Term Loan 2
to acquire the Real Property and the Personal Property, to pay for certain
closing costs associated with the acquisition, to pay for renovations and other
improvements required by the PIP, to make an initial deposit into the Reserve
Account for Room Revenue Funds, or for other uses as approved by Bank.


(c)            Applicable Rate.  Interest shall accrue on the unpaid principal
amount of Term Loan 2 from the Closing Date until the date due at the Applicable
Rate.


(d)            Repayment of Principal and Interest.  Beginning on January 1,
2017 and on the 1st day of each month thereafter, Borrowers shall pay to Bank
principal and interest payments in the amount necessary to amortize Term Loan 2
over 84 months.  Borrowers shall pay all unpaid principal and any accrued unpaid
interest on Term Loan 2 on the Maturity Date.


Notwithstanding the foregoing, so long as no Event of Default is continuing,
Borrowers may elect to extend the Maturity Date to the Extended Maturity Date by
providing Bank with written notice of such election at least 90 days  prior to
the Maturity Date.  In the event of such extension, Borrowers shall continue to
make monthly principal and interest payments pursuant to Section 2.02(d) above,
and Borrowers shall pay all unpaid principal and any accrued and unpaid interest
on Term Loan 2 on the Extended Maturity Date.


Section 2.03.                                        Prepayment.  If Borrowers
prepay the Loans prior to the Maturity Date as a result of a loan obtained by
one or more Borrowers from another FDIC insured lender, Borrowers shall pay to
Bank a prepayment fee in the amount of .50% of the outstanding principal amount
of the Loans.  Notwithstanding the foregoing,  Borrowers may prepay the Loans
from any source, on or within 10 days prior to the Maturity Date without payment
of the prepayment fee; provided, however, that Borrowers provide at least 30
days' notice to Bank of the intent to payoff.


In the event Borrowers extend the term of the Loans to the Extended Maturity
Date  and elect for interest to accrue during such extension at the Adjusted
Fixed Rate, then if Borrowers prepay the Loans after the Maturity Date, but
prior to the Extended Maturity Date, as a result of a loan obtained by Borrowers
from another FDIC insured lender, Borrowers shall pay to Bank a prepayment fee
in the amount of .50% of the outstanding principal amount of the Loans.
Notwithstanding the foregoing,  Borrowers may prepay the Loans from any source,
on or within 10 days prior to the Extended Maturity Date without payment of the
prepayment fee; provided, however, that Borrowers provide at least 30 days'
notice to Bank of the intent to payoff.


Section 2.04.                                        Payments and Computations.


(a)            Method of Payment.  Except as otherwise expressly provided
herein, all payments of principal, interest, and other amounts to be made by
Borrowers under the Loan Documents shall be made to Bank in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim, not
later than 2:00 p.m. (Central time) on the date on which such payment becomes
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Borrowers hereby authorize
Bank, if and to the extent payment of any amount is not made when due under any
Loan Document, to charge from time to time against any account of either
Borrower with Bank any amount so due.


(b)            Payment Allocation.  At the sole option of Bank, all payments to
Bank will be applied as follows: FIRST, to sums due and owing to Bank under this
Agreement or the other Loan Documents (other than principal and interest due
under this Agreement); SECOND, the payment of accrued but unpaid interest due
under the terms of this Agreement or the other Loan Documents; and THE BALANCE,
if any, toward the reduction of the unpaid principal balance of the Loans, as
determined by Bank.  The early or late date of making a monthly payment will be
disregarded for purposes of allocating the payment between principal and
interest.  For this purpose, the payment will be treated as though made on the
date due.


(c)            Payments on a Non-Business Day.  Whenever any payment under any
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of the payment of
interest and fees, as the case may be, provided, however, in the event the next
succeeding Business Day is the start of a new month, then such payment shall be
made on the preceding Business Day.


(d)            Return of Proceeds.  If at any time payment, in whole or in part,
of any amount received by Bank hereunder is rescinded or must otherwise be
restored or returned by Bank as a preference, fraudulent conveyance, or
otherwise under any bankruptcy, insolvency, or similar law, then each Person
receiving any portion of such amount agrees, upon demand, to return the portion
of such amount it has received to Bank.


(e)            Computations.  All computations of interest accrued at the
Applicable Rate or the Default Rate (but not the Maximum Rate) and the fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) elapsed, and all
computations of interest accrued at the Maximum Rate shall be based upon a year
with 365 or 366 days, as appropriate.


(f)            Late Charge.  In the event Borrowers fail to make a payment
required hereunder within ten (10) days of when due, Borrowers shall pay to Bank
a late charge in the amount equal to five percent (5%) of any shortfall on such
payment.


Section 2.05.                                        Withholding Taxes.  All
payments by Borrowers of amounts payable under any Loan Document shall be
payable without deduction for or on account of any present or future taxes,
duties, or other charges levied or imposed by any Governmental Authority through
withholding or deduction with respect to any such payments (but excluding any
tax imposed on or measured by the net income or profit of Bank) (all such taxes,
duties or other charges, giving effect to the taxes excluded pursuant to the
foregoing parenthetical herein the "Non-Excluded Taxes").  If any Non-Excluded
Taxes are so levied or imposed, Borrowers shall make additional payments in such
amounts so that every net payment of amounts payable by Borrowers under any Loan
Document, after withholding or deduction for or on account of any Non-Excluded
Taxes, will be equal to the amount provided for herein or therein; provided that
Borrowers may withhold to the extent required by Law and shall have no
obligation to pay such additional amounts to Bank to the extent that such
Non-Excluded Taxes are United States withholding taxes imposed (or branch
profits taxes imposed in lieu thereof) on amounts payable to Bank at the time
Bank becomes a party to the Loan Documents, except to the extent that Bank's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from Borrowers with respect to such Non-Excluded Taxes pursuant to this
Section 2.05.  Borrowers shall furnish promptly to Bank official receipts
evidencing any such withholding or reduction.


Section 2.06.                                        Default Interest.  Upon the
occurrence of an Event of Default, at the option of Bank, exercised by
delivering a written notice to Borrowers, all principal and, to the extent
permitted by applicable Law, interest, fees and other amounts owing hereunder,
shall bear interest from the date of Borrowers' receipt of such notice until the
date that such Event of Default is waived or cured or all Obligations are paid
in full, at the Default Rate.  Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last
Business Day of each calendar month.


Section 2.07.                                        Maximum Amount Limitation. 
Anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, Borrowers shall not be required to pay unearned interest on any
of the Obligations, or ever be required to pay interest on any of the
Obligations at a rate in excess of the Maximum Rate, if any. If the effective
rate of interest which would otherwise be payable under this Agreement or any of
the other Loan Documents would exceed the Maximum Rate, if any, then the rate of
interest which would otherwise be contracted for, charged, or received under
this Agreement or any of the other Loan Documents shall be reduced to the
Maximum Rate, if any. If any unearned interest or discount or property that is
deemed to constitute interest (including, without limitation, to the extent that
any of the fees payable by Borrowers for the Obligations to Bank under this
Agreement or any of the other Loan Documents are deemed to constitute interest)
is contracted for, charged, or received in excess of the Maximum Rate, if any,
then such interest in excess of the Maximum Rate shall be deemed a mistake and
canceled, shall not be collected or collectible, and if paid nonetheless, shall,
at the option of Bank, be either refunded to Borrowers or credited on the
principal of such Obligations. It is further agreed that, without limitation of
the foregoing and to the extent permitted by applicable Laws, all calculations
of the rate of interest or discount contracted for, charged or received by Bank
under this Agreement, or under any of the Loan Documents, that are made for the
purpose of determining whether such rate exceeds the Maximum Rate applicable to
Bank, if any, shall be made, to the extent permitted by applicable Laws (now or
hereafter enacted), by amortizing, prorating and spreading during the period of
the full term of the applicable Loan and any renewals thereof all interest at
any time contracted for, charged or received by Bank in connection therewith.
This Section 2.07 shall control every other provision of all agreements among
the parties to this Agreement pertaining to the transactions contemplated by or
contained in the Loan Documents, and the terms of this Section 2.07 shall be
deemed to be incorporated in every Loan Document and communication related
thereto.


Section 2.08.                                        Bank Records.  Each Loan
and all payments or prepayments made thereunder on account of principal or
interest may be evidenced by Bank in accordance with its usual practice in an
account or accounts evidencing such Loans and all payments or prepayments
thereunder from time to time and the amounts of principal and interest payable
and paid from time to time thereunder; in any legal action or proceeding in
respect of the Obligations, the entries made in such account or accounts shall
be prima facie evidence of the existence and amount of each Loan and all
payments or prepayments made thereunder on account of principal or interest.


ARTICLE III
CONDITIONS PRECEDENT


Section 3.01.                                        Conditions Precedent to the
Loans.  The effectiveness of this Agreement and obligations of Bank to make the
Loans are subject to the conditions precedent that Bank shall have received the
following, in form and substance satisfactory to Bank:


(a)            This Agreement, the Term Loan 1 Note, the Term Loan 2 Note, the
Mortgage, and the Environmental Indemnity duly executed by Borrowers.


(b)            The comfort letter with respect to the Franchise Agreement duly
executed by Franchisor.


(c)            The Management Assignment duly executed by TRS KCI.


(d)            The consent to Management Assignment duly executed by the
applicable Person.


(e)            The Limited Guaranty and the Springing Guaranty duly executed by
Condor.


(f)            A copy of the fully executed lease between CDOR KCI (as landlord)
and TRS KCI (as tenant).


(g)            A Lease Subordination Agreement, in a form and substance
acceptable to Bank in its reasonable discretion, duly executed by TRS KCI and
CDOR KCI.


(h)            A copy of the Franchise Agreement.


(i)            A copy of the Management Agreement.


(j)            Financing Statements (Form UCC-1) delivered to Bank by Borrowers
in form and content satisfactory to Bank and in proper filing form under the UCC
as may be necessary to perfect the security interests created by the Collateral
Documents.


(k)            Evidence that all other actions necessary, or in the opinion of
Bank, desirable to enable Bank to perfect and protect the Liens created by the
Collateral Documents have been taken.


(l)            Copies of the Organization Documents and resolutions of each
Borrower as Bank may require (i) authorizing each Borrower to enter into the
transactions contemplated by this Agreement and (ii) evidencing the identity,
authority and capacity of each responsible officer of such Borrower authorized
to act as a responsible officer in connection with this Agreement and the other
Loan Documents to which such Borrower is a party.


(m)            Copies of the Organization Documents and resolutions of Condor as
Bank may require (i) authorizing Condor to enter into the Limited Guaranty and
the Springing Guaranty and (ii) evidencing the identity, authority and capacity
of each responsible officer of Condor authorized to act as a responsible officer
in connection with the Limited Guaranty and the Springing Guaranty.


(n)            Copies of UCC search reports listing all financing statements and
other encumbrances which name and which are filed in the jurisdiction in which
each Borrower is located or organized, together with copies of such financing
statements.


(o)            A detailed summary of Borrowers' uses of the proceeds of the
Loans, including supporting documentation to verify the costs of such uses.


(p)            A Phase I environmental site assessment of the Real Property in a
form and substance reasonably satisfactory to Bank.


(q)            An appraisal of the Real Property in compliance with all of the
minimum standards as required by FIRREA in its uniform appraisal standards
adopted June 7, 1994, dealing with federally regulated institution and which is
otherwise in a form and substance satisfactory to Bank in its reasonable
discretion.


(r)            An ALTA lender's title insurance policy effective as of a date no
earlier than the date and time of recording of the Mortgage, in the amount the
Loan Commitments, insuring Bank's interest in the Real Property, including the
permanent easement to use the Parking Garage as an insured easement parcel, with
only such exceptions as may be approved by Bank, and all endorsements required
by Bank, including without limitation: ALTA 9; Subdivision Control Act; Zoning
3.1; Access; Survey; and Location.
(s)            An ALTA survey of the Real Property prepared by a surveyor duly
registered and in good standing in the State of Kansas.
(t)            Evidence of the insurance coverage required under this Agreement
or the other Loan Documents, or as otherwise required by Bank.


(u)            A satisfactory review by Bank of any pending litigation relating
to any Borrower or to Condor.


(v)            An opinion letter from counsel to Borrowers and Condor in a form
reasonably satisfactory to Bank.


(w)            An origination fee on the Loans in the amount of .50% of the
principal amount of the Loans, which origination fee shall be deemed fully
earned and non-refundable.


(x)             Evidence verifying Borrowers have made a minimum cash equity
contribution towards the acquisition of the Real Property and the Personal
Property in the amount of at least $8,575,000.


(y)            Copies of the Association's Organization Documents and the
Association's most recent financial statements, copies of the insurance
certificates maintained by the Association on the Parking Garage, and evidence
that the Association is a single purpose entity whose only asset is the Parking
Garage, that there is no mortgage lien against the Parking Garage, that the
Association does not have any unsecured debt, and that the Association maintains
sufficient funds in its operating and reserve accounts to operate and maintain
the Parking Garage.


(z)            Evidence that the costs and expenses (including, without
limitation, attorney's fees) referred to in Section 7.04(a), to the extent
incurred and invoiced, shall have been (or will be on the Closing Date) paid in
full.


(aa)            Such other documents, property information and other
preconditions as Bank may require.


Section 3.02.                                        Additional Conditions
Precedent to Disbursement of PIP Funds.  In addition to the conditions set forth
in Section 3.01, the obligation of the Bank to disburse the PIP Funds from the
Reserve Account shall be subject to the further conditions precedent that:
(a)            On the date of the disbursement of any PIP Funds the following
statements shall be true and the receipt by Borrowers of any PIP Funds shall be
deemed to constitute a representation and warranty by Borrowers that such
statements are true on such date:

(i) the representations and warranties contained in this Agreement and in other
Loan Documents are correct in all material respects on and as of the date of
disbursement of the PIP Funds to Borrowers as though made on and as of such
date;

(ii) no Event of Default or event which, with the passage of time or the giving
of notice or both would constitute an Event of Default, has occurred or would
result from the disbursement of the PIP Funds to Borrowers;

(iii) there has been no material change in the financial condition of either
Borrower since the effective date of this Agreement that would have a Material
Adverse Effect as to such Borrower; and

(iv) there are no construction liens filed against the Real Property that have
not been released of record.

 (b)            Bank shall have received each of the following, in form and
substance satisfactory to Bank:



(i) a copy of the Franchisor's property improvement plan for the Real Property
(the "PIP");

(ii) copies of all pay requests, applications, invoices and other documentation
reasonably requested by Bank as evidence that the renovations made pursuant to
the PIP, for which payment is requested, have been completed and the amount of
the advance is supported by the documentation furnished; and

(iii) such other documents, property information and other preconditions as Bank
may reasonably require.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01.                                        Representations and
Warranties of Borrowers.  Each Borrower represents and warrants as follows:


(a)            Existence, Qualification and Power; Compliance with Laws.  Each
Borrower (i) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization and (ii) has all requisite power,
authority and governmental licenses, authorizations, consents and approvals to
(A) carry on its business and (B) execute, deliver, and perform its obligations
under the Loan Documents to which it is a party.


(b)            The Loan Documents.  The execution, delivery and performance by
each Borrower of each Loan Document to which it is a party are within such
Borrower's powers, have been duly authorized by all necessary company action, do
not contravene (i) such Borrower's Organization Documents or (ii) any Law or any
contractual restriction binding on or affecting such Borrower, and do not result
in or require the creation of any Lien (other than pursuant to the terms of the
Collateral Documents) upon or with respect to the Collateral.


(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by each Borrower of any
Loan Documents to which it is a party, except for such as have been made or
obtained or are contemplated hereby to be made or obtained.


(d)            Enforceability.  This Agreement is, and each other Loan Document
to which each Borrower is a party when delivered will be, legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, except as limited by debtor relief laws
and general principles of equity.


(e)            Rights in Collateral; Priority of Liens.  Borrowers own the
Collateral free and clear of any and all Liens in favor of third parties, other
than Permitted Liens.  Upon the proper filing of UCC financing statements, the
proper recording of the Mortgage, and the taking of the other actions required
by Bank, the Liens granted pursuant to the Collateral Documents will constitute
valid and enforceable first priority Liens on the Collateral in favor of Bank,
other than Permitted Liens.


(f)            Hazardous Substance.  To the best of each Borrower's knowledge,
no substance, material or waste that is now or hereafter designated or regulated
as "toxic," "hazardous," "caustic," "pollutant," or "contaminant" or a similar
designation or regulation under any environmental Law, including, without
limitation, asbestos, PCBs, petroleum or natural gas, has been disposed of or
released and or otherwise exists in, on or under the Real Property, in each
case, in violation of any environmental law.


(g)            Insurance.  The Real Property is insured with financially sound
and reputable insurance companies, in such amounts and with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Borrowers operate.


(h)            Litigation.  As of the Closing Date, there is no known pending or
threatened action or proceeding affecting either Borrower or any of the
transactions contemplated hereby before any Governmental Authority, which
reasonably could be expected to have a Material Adverse Effect.  As of the
Closing Date there are no known outstanding judgments against either Borrower.


(i)            Solvency.  As of and from and after the date of this Agreement,
Borrowers: (i) own and will own assets the fair saleable value of which are (A)
greater than the total amount of liabilities (including contingent liabilities)
and (B) greater than the amount that will be required to pay the probable
liabilities of their then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to them; (ii) have capital that is not unreasonably small in relation
to their business as presently conducted or any contemplated or undertaken
transaction; and (iii) do not intend to incur and do not believe that they will
incur debts beyond their ability to pay such debts as they become due.


(j)            Disclosure.  As of the Closing Date, all financial information
and other factual information furnished by or on behalf of either Borrower in
writing to Bank (including, without limitation, all factual information
contained in the Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents or any transaction contemplated herein or
therein is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information not misleading in any material
respect at such time in light of the circumstances under which such information
was provided.


(k)            Use of Proceeds.  (i) No proceeds of the Loans will be used to
acquire any security in any transaction which is subject to Sections 13 and 14
of the Securities Exchange Act of 1934; (ii) neither Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System); and (iii) no proceeds of the Loans will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.


(l)            Investment Company Act.  No Borrower is required to be registered
as an "investment company" within the meaning of the Investment Company Act of
1940, as amended.


(m)            Taxes.  Each Borrower has filed all Federal, state and other
material tax returns and reports required to be filed, and has paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with generally accepted accounting principles.  There is
no proposed tax assessment against either Borrower that would, if made, have a
Material Adverse Effect.


ARTICLE V
COVENANTS OF BORROWERS


Section 5.01.                                        Affirmative Covenants.  So
long as any Obligations remain unpaid or Bank shall have any Loan Commitment
hereunder, each Borrower will, unless Bank shall otherwise consent in writing:


(a)            Compliance with Laws.  Comply in all material respects with all
applicable Laws.


(b)            Visitation Rights.  Permit Bank or any agents or representatives
thereof upon reasonable notice, to examine during normal business hours and make
copies of and abstracts from the records, books and accounts of such Borrower,
inspect the Real Property, and discuss the affairs, finances and accounts of
such Borrower with any of its officers, managers or employees.


(c)            Reporting Requirements.  Furnish to Bank:


(i)            As soon as available and in any event within one hundred twenty
(120) days after the end of each Fiscal Year of Borrowers, a copy of Borrowers'
annual internally prepared financial statements, including income and expense
statements, all in a form and substance reasonably satisfactory to Bank;


(ii)            As soon as available and in any event within fifteen (15) days
after submission to the Internal Revenue Service, a copy of the annual federal
tax return, including all schedules attached thereto, for the entity whose
annual federal tax return includes Borrowers' financial information;


(iii)            As soon as available and in any event within forty-five (45)
days after the end of each fiscal quarter of Borrowers, a copy of Borrowers'
internally prepared financial statements for such quarter in a form and
substance reasonably satisfactory to Bank, along with the completed Compliance
Certificate;


(iv)            As soon as available and in any event within forty-five (45)
days after the end of each Fiscal Year of Borrowers, a copy of Borrowers'
capital and operating budget for the Real Property for the then current Fiscal
Year in a form and substance reasonably satisfactory to Bank;


(v)            As soon as available and in any event within fifty (50) days
after the end of each fiscal quarter of Condor, copies of Condor's SEC Form
10-Q;


(vi)            As soon as available and in any event within ninety-five (95)
days after the end of each fiscal year of Condor, copies of Condor's SEC Form
10-K and copy of the operating statement for the Real Property that is used in
preparing the Condor consolidated audit by KMPG;


(vii)            As soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of Condor, a copy of Condor's
annual financial statements audited by independent public accountants reasonably
acceptable to Bank and otherwise in a form and substance reasonably satisfactory
to Bank;


(viii)            As soon as available and in any event within forty-five (45)
days after submission to the Internal Revenue Service, a copy of Condor's annual
federal tax return, including all schedules attached thereto;


(ix)            As soon as available and in any event within forty-five (45)
days after the end of each fiscal year of the Association, Borrowers shall make
best efforts to provide Bank with the Association's financial statements for
such fiscal year and its capital and operating budget for the then current
fiscal year in a form and substance reasonably satisfactory to Bank, together
with copies of bank statements showing the Association's cash on hand.  If the
Association's financial statements, budgets and bank statements are not
available, then Borrowers agree to provide Bank with a summary of (a) the prior
year's income and expenses for the Association and (b) the anticipated capital
and operating income and expenses of the Association for the upcoming year, all
of which is included in (a) shall be certified by a responsible officer of each
Borrower to be true and correct in all material respects and all of which is
included in (b) shall be certified by a responsible officer of each Borrower to
be good faith estimates based on reasonable assumptions;


(x)            As soon as available and in any event within ten (10) days after
renewal of such policies, Borrowers shall make best efforts to provide Bank with
copies of the insurance certificates evidencing the insurance maintained by the
Association on the Parking Garage. If the Association's insurance certificates
are not available, then Borrower agrees to provide Bank with  a summary of the
Association's insurance coverages on the Parking Garage, which shall be
certified by a responsible officer of each Borrower to be true and correct in
all material respects;


(xi)            Promptly after the receipt thereof, a copy of any management
letters or written reports submitted to either Borrower by its independent
certified public accountants with respect to the business, financial condition
or operation of either Borrower; and


(xii)            Such other information respecting the condition or operations,
financial or otherwise, of Borrowers as the Bank may from time to time
reasonably request.


(d)            Insurance.  Maintain, in addition to what is required by any Loan
Document, insurance policies with insurance companies acceptable to Bank in its
reasonable discretion and in such amounts and covering such risks as are usually
carried by entities engaged in similar businesses and owning similar properties
in the same general areas in which Borrowers operate, provided that in any event
Borrowers will maintain property insurance and comprehensive general liability
insurance reasonably satisfactory to Bank and provide Bank with a copy of all
insurance reviews conducted by any insurance broker or agent.  Bank shall be
named as loss payee and an additional insured under any property insurance and
general liability insurance.
All insurance policies must be issued by companies reasonably approved by Bank
and must be acceptable to Bank in its reasonable discretion as to amounts,
forms, risk coverages, deductibles, expiration dates, and loss payable and
cancellation provisions.  In addition, each of the insurance policies shall
contain such endorsements as Bank may reasonably require, provide that all
proceeds be payable to Bank to the extent of its interest, and contain a
provision that such insurance may not be cancelled by the issuer thereof without
at least ten (10) days’ advance written notice to Bank.
Borrowers agree that Bank may review Borrowers' insurance coverage and, in
Bank's reasonable discretion, require Borrowers to increase the amount of any
such insurance coverage to insure additional risks so that at all times (i) the
public liability insurance is reasonable and satisfactory to Bank and (ii) the
hazard insurance on the project is for the full insurable value of the Real
Property.
(e)            Keeping Books and Records.  Maintain proper books of record and
account in which full, true, and correct entries in conformity with generally
accepted accounting principles shall be made of all dealings and transactions in
relation to its business and activities.


(f)            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all of its obligations and liabilities, including (i)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with generally accepted accounting principles are being maintained by Borrowers;
(ii) all lawful claims which, if unpaid, would by Law become a Lien upon its
property; and (iii) all Debt, as and when due and payable, unless the same is
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with generally accepted accounting
principles are being maintained by Borrowers.


(g)            Preservation of Existence, Etc.  (i) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization and (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(h)            Maintenance of the Real Property and Personal Property.  (i)
Maintain, preserve and protect the Real Property and all of the Personal
Property and other material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (ii) make all necessary repairs to the Real Property, Personal
Property, materials, properties, and equipment necessary in the operation of its
business, and renewals and replacements thereof except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (iii)
use the standard of care typical in the industry in the operation and
maintenance of the Real Property and Personal Property.


(i)            Security Interests.  Defend the Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein. 
Each Borrower shall comply with the requirements of all state and federal Laws
in order to grant Bank valid and perfected first priority Liens in the
Collateral, other than Permitted Liens, with perfection (subject to applicable
Law), in the case of any investment property or deposit account, being effected
by giving Bank control of such investment property or deposit account, rather
than by the filing of a UCC financing statement with respect to such investment
property.  Bank is hereby authorized by each Borrower to file any UCC financing
statements covering any Collateral.  Subject to the terms of this Agreement,
each Borrower shall do whatever Bank may reasonably request, from time to time,
to effect the purposes of this Agreement and the other Loan Documents, including
filing notices of Liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Bank's
representatives; and, paying claims which might, if unpaid, become a lien on the
Collateral, other than Permitted Liens.


(j)            Depository Accounts.  Establish and maintain all of Borrowers'
depository accounts with Bank, other than a petty cash account in the maximum
amount of $25,000 that Borrowers may maintain at a bank with a branch location
near the Real Property.


(k)            Debt Service Coverage Ratio.  Commencing with the end of the
second full fiscal quarter that Borrowers' operate the Hotel and at the end of
each fiscal quarter thereafter, maintain (i) a Debt Service Coverage Ratio
(pre-distribution) of not less than 1.35 to 1.00 and (ii) a Debt Service
Coverage Ratio (post-distribution) of not less than 1.05 to 1.00.


Notwithstanding any provision contained herein to the contrary, the initial
calculation of the Debt Service Coverage Ratio (after the second full fiscal
quarter of operations) will be made using the prior six months' Adjusted Net
Operating Income and principal and interest payments.  The next calculation will
be made after the third full fiscal quarter of operations, using the prior nine
months' Adjusted Net Operating Income and principal and interest payments.
Borrowers may cure any violation of the Debt Service Coverage Ratio by prepaying
the Loans in an amount determined by Bank in its reasonable discretion would
have resulted in Borrowers satisfying the Debt Service Coverage Ratio if such
prepayment was made during the applicable measurement period.


(l)            Condor Debt Service Coverage Ratio.  Cause Condor to maintain, as
of the end of each fiscal quarter, a Condor Debt Service Coverage Ratio of at
least 1.05 to 1.00.  Borrowers may cure any violation of the Condor Debt Service
Coverage Ratio by prepaying the Loans in an amount determined by Bank in its
reasonable discretion would have resulted in Condor satisfying the Condor Debt
Service Coverage Ratio if such prepayment was made during the applicable
measurement period.


(m)            Room Revenue Funds in Reserve Account. Deposit a minimum of 4% of
the annual gross room revenues from the Hotel (as such revenues are determined
by Bank in its reasonable discretion) into the Reserve Account (collectively the
"Room Revenue Funds"), which deposits shall be made in monthly installments in
an amount determined by Bank in its reasonable discretion.


(n)            Use of Room Revenue Funds.  Provide Bank with evidence reasonably
satisfactory to Bank of the replacements or renovations to be made to the Real
Property with each proposed withdraw of Room Revenue Funds from the Reserve
Account, and obtain Bank's prior written consent to each such withdraw, which
consent shall not be unreasonably withheld, conditioned or delayed.


(o)            Franchise Agreement. (i) Observe and perform all of the material
conditions and obligations under the Franchise Agreement to be observed and
performed by such Borrower, including without limitation, payment of all sums
due thereunder and (ii) not to permit any default by such Borrower to occur and
continue under the Franchise Agreement which would permit termination of the
Franchise Agreement.


(p)            Management Agreement. (i) Observe and perform all of the material
conditions and obligations under the Management Agreement to be observed and
performed by such Borrower, including without limitation, payment of all sums
due thereunder and (ii) not to permit any default by such Borrower to occur and
continue under the Management Agreement which would permit termination of the
Management Agreement.


(q)            Easement and Development Agreements. (i) Observe and perform all
of the material conditions and obligations under the each Easement and
Development Agreement to be observed and performed by such Borrower, including
without limitation, payment of all sums due thereunder and (ii) not to permit
any default by such Borrower to occur and continue under any Easement and
Development Agreement which would permit termination of any Easement and
Development Agreement.


(r)            Equity Contribution.  Maintain its initial capital contribution
to the Hotel in the Real Property throughout the term of the Loans.


(s)            Association and Parking Garage. Pay all dues and assessments
owing to the Association as the same become due and payable, unless the same is
being contested in good faith by appropriate proceedings diligently conducted
and Borrower is maintaining adequate reserves satisfactory to Bank in its
reasonable discretion; provided, however, Borrowers have no right to contest the
assessments if such contesting will enable the Association to revoke Borrowers'
easement rights for, or otherwise prevent Borrowers or their Hotel guests from
utilizing, 156 parking stalls in the Parking Garage. In its capacity as a member
and/or employer of a director of the Association, use its reasonable best
efforts to cause the Association to maintain the Parking Garage in good
condition and repair other than ordinary wear and tear, and to otherwise perform
the Association's material obligations with respect to the Parking Garage as set
forth in the Easement and Development Agreements.


(t)            SNDAs.   Within thirty (30) days after the date hereof, provide
Bank with a subordination, non-disturbance and attornment agreement acceptable
to Bank in its reasonable discretion ("SNDA") and duly executed by Borrower and
the tenant under the Liquor Operator Lease.  Within sixty (60) days after the
date hereof, provide Bank with an SNDA duly executed by Borrower and the tenant
under the Cell Tower Lease.




Section 5.02.                                        Negative Covenants.  So
long as any Obligations remain unpaid or Bank shall have any Loan Commitment
hereunder, each Borrower will not, without the written consent of Bank:


(a)            Indebtedness, etc.  Create, incur, assume or suffer to exist any
Debt, other than the Loans and trade payable incurred in the ordinary course of
business.


(b)            Liens, etc.  Create or suffer to exist any Lien or any other type
of preferential arrangement, upon or with respect to any of the Collateral,
other than:


(i)            mechanics' and materialmen's liens which are either (x) not yet
due and payable or (y) being contested in good faith by appropriate proceedings
which serve to stay the foreclosure of such liens and as to which appropriate
reserves have been established;


(ii)            Liens (other than Liens relating to environmental liabilities or
the Employee Retirement Income Security Act of 1974 (ERISA)) for taxes,
assessments, or other governmental charges that are not more than 30 days
overdue or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established;


(iii)            Liens resulting from good faith deposits to secure payments of
workmen's compensation unemployment insurance, or other social security programs
or to secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of Debt);


(iv)            Liens evidenced by precautionary UCC filings with respect to
operating leases entered into in the ordinary course of business;


(v)            attachment or judgment liens not constituting an Event of
Default;


(vi)            Liens created by the Loan Documents;


(vii)            Liens disclosed in the title insurance policy relating to the
Real Property; and
(viii)            bankers’ liens, rights of setoff and other similar Liens
existing solely with respect to cash and other investments on deposit in one or
more accounts maintained by or on behalf of Borrower, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, solely securing amounts owing to such bank with respect
to cash management and operating account arrangements, and which such accounts
are held and maintained in accordance with the terms of the Loan Documents.


(c)            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into, another Person, or sell, lease, assign or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, or create or otherwise acquire any subsidiary.


(d)            Transfer of Assets.  Sell, lease, assign, transfer, or otherwise
voluntarily dispose of any of its assets, except: (i) dispositions of inventory
in the ordinary course of business; (ii) dispositions of (A) obsolete or worn
out equipment, (B) equipment not necessary for the operation of its business, or
(C) equipment which is replaced with property of equivalent or greater value as
the property which is disposed; (iii) leasing of the Real Property from CDOR KCI
to TRS KCI; (iv) the Cell Tower Lease; (v) the Liquor Operator Lease; and (vi)
guest rentals in the ordinary course of business.


(e)            Lines of Business.  Engage in any line or lines of business
activity, materially different from those currently conducted.


(f)            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of either Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to such Borrower or such Affiliate as would be obtainable by such
Borrower or such Affiliate at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.


(g)            Member Interests.  Permit a member of either Borrower to sell,
transfer or otherwise dispose of any portion of its member interest in such
Borrower.  Bank agrees that it will not unreasonably withhold its consent to any
such transfer or disposition.


(h)            Control.  Permit a change of Control of either Borrower to occur.


(i)            PIP Funds and Room Revenue Funds.  Withdraw any PIP Funds or Room
Revenue Funds from the Reserve Account, except in accordance with this
Agreement.


(j)            Amendment to Franchise Agreement.  (i) Terminate the Franchise
Agreement or (ii) materially amend, modify, waive or consent to any material
change or modification of the Franchise Agreement.


(k)            Amendment to Management Agreement.  (i) Terminate the Management
Agreement or (ii) materially amend, modify, waive or consent to any material
change or modification of the Management Agreement.


(l)            Amendment to Easement and Development Agreements.  (i) Terminate
any Easement and Development Agreement or (ii) materially amend, modify, waive
or consent to any material change or modification of any Easement and
Development Agreement.




ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
            Section 6.01.                                        Events of
Default.  Each of the following events shall be an "Event of Default":


(a)            Borrowers fail to pay any amount payable hereunder, under the
Term Loan 1 Note, the Term Loan 2 Note, or the other Loan Documents, including
principal, interest or other charges, within three (3) days after receipt of
written notice from Bank of the failure to pay when due; or


(b)            Any representation or warranty made by either Borrower (or any of
its members, limited liability company managers or officers) under or in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made; or


(c)            Borrowers fail to deliver all reporting requirements under
Section 5.01(c) within ten (10) days after the receipt of written notice from
Bank of the failure to deliver by the date due for delivery of such items as
required by Section 5.01(c); or


(d)            Either Borrower fails to perform or observe any term, covenant or
agreement contained in any Loan Document (other than those listed in any other
clause of this Section 6.01)) on its part to be performed or observed and any
such failure remains unremedied for thirty (30) days after written notice
thereof shall have been given to such Borrower by Bank, provided, however, that
no Event of Default shall be deemed to exist if, within said thirty (30) day
period, such Borrower has commenced appropriate action to remedy such failure
and is diligently and continuously pursuing such action until such cure is
completed, unless such cure is or cannot be completed within ninety (90) days
after written notice shall have been given; or


(e)            Either Borrower fails to pay any Debt in an amount in excess of
$100,000 (either in any individual case or in the aggregate), (excluding Debt
evidenced by the Term Loan 1 Note, the Term Loan 2 Note, or this Agreement, or
any interest or premium thereon) when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event, shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or


(f)            Either Borrower generally does not pay its debts as such debts
become due, or admits in writing its inability to pay its debts generally, or
makes a general assignment for the benefit of creditors; or any proceeding is
instituted by or against either Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it) either such proceeding remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) occurs; or such Borrower takes any
corporate action to authorize any of the actions set forth above in this
subsection (f); or


(g)            Any one or more judgment(s) or order(s) for the payment of money
in excess of $100,000 in excess of valid insurance coverage therefor, in the
aggregate, shall be rendered against either Borrower and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or


(h)            Any provision of any Loan Document shall for any reason cease to
be valid and binding on either Borrower or Condor, or either Borrower or Condor
shall so state in writing; or


(i)            The Mortgage or any other Collateral Document shall for any
reason, except permitted by the terms thereof, cease to create a valid or
perfected first priority Lien in any of the property purported to be covered
thereby, other than Permitted Liens; or


(j)            There occurs an event of default under any other agreement
between either Borrower or Condor or any Affiliate of Condor and Bank, including
without limitation, any loan agreement, note, security agreement, deed of trust,
assignment or other instrument, and such default is not waived or cured within
60 days after the occurrence of such default.
Section 6.02.                                        Remedies.  Upon the
occurrence of an Event of Default, Bank:


(a)            may, by notice to Borrowers, declare the Loans, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, notice of intent
to accelerate or notice of acceleration, demand, protest or further notice of
any kind, all of which are hereby expressly waived by Borrowers; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to either Borrower under the Title 11 of the United States Code
(the federal bankruptcy code), (x) the obligation of Bank to make or maintain
any Loan shall automatically be terminated and (y) the Loans, all such interest
and all such amounts shall automatically become due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Borrowers; and


(b)            may exercise all other rights and remedies afforded to Bank under
the Loan Documents or by applicable Law or equity.


ARTICLE VII
MISCELLANEOUS


Section 7.01.                                        Amendments, etc.  No
amendment or waiver of any provision of any Loan Document to which either
Borrower is a party, nor any consent to any departure by such Borrower
therefrom, shall in any event be effective unless the same shall be agreed or
consented to by Bank and such Borrower, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


Section 7.02.                                        Notices, etc.


(a)            General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number specified for notices set forth on Schedule 7.02(a) or to such
other address as shall be designated by such party in a notice to the other
parties, and in the case of any other party, to such other address as shall be
designated by such party in a notice to Borrowers and Bank.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt  by the intended recipient and (ii) (A) if delivered
by hand or by courier, upon delivery; (B) if delivered by mail, four (4)
Business Days after deposit in the mails, postage prepaid; and (C) if delivered
by facsimile, when sent and appropriate answerback has been received by the
sender; provided, however, that notices and other communications to Bank shall
not be effective until actually received by Bank.  Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 7.02(a), it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.


(b)            Effectiveness of Electronic Mail Documents and Signatures.  The
Loan Documents may be transmitted and/or signed by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all parties.  Bank may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any electronic mail document or signature.


(c)            Oral Requests; Confirmations.  Each Borrower hereby requests Bank
to rely upon and honor telephonic, facsimile, or email instructions for advances
or repayments, given, or purported to be given, by any one of the individuals
authorized in writing to sign the Loan Documents on behalf of such Borrower, or
any other individual designated in writing by any one of such authorized
signers.  Bank shall incur no liability for its acts or omissions which result
from interruption of communications, misunderstood communications or
instructions from unauthorized Persons, unless caused by the gross negligence or
willful misconduct of Bank or its officers or employees.  EACH BORROWER AGREES
TO PROTECT BANK AND HOLD IT HARMLESS FROM ANY SUCH LOSS, DAMAGE, CLAIM OR
EXPENSE (INCLUDING REASONABLE LEGAL FEES), WHICH BANK SUFFERS OR INCURS, BASED
ON OR ARISING OUT OF ANY SUCH ACTS OR OMISSIONS REFERENCED IN THE PREVIOUS
SENTENCE, UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BANK OR
ITS OFFICERS OR EMPLOYEES.  Each Borrower agrees to promptly review all
confirmations, if any, sent to such Borrower by Bank.  Each Borrower understands
that these confirmations are not legal contracts but only evidence of the valid
and binding oral contract which such Borrower has already entered into with
Bank.  In the event of a conflict, inconsistency or ambiguity between the
provisions of this Agreement and the provisions of any such confirmation, the
provisions of this Agreement will prevail.
(d)            Reliance by the Bank.  Bank shall be entitled to rely and act
upon any notices purportedly given by or on behalf of either Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  Each Borrower hereby indemnifies Bank from all losses,
costs, expenses and liabilities resulting from the reliance by Bank on each
notice purportedly given by or on behalf of such Borrower, unless caused by the
gross negligence or willful misconduct of Bank or its officers or employees. 
All telephonic notices to and other communications with Bank may be recorded by
Bank, and each of the parties hereto hereby consents to such recording.


Section 7.03.                                        No Waiver; Remedies.  No
failure on the part of Bank to exercise, and no delay in exercising, any right
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by Law.


Section 7.04.                                        Costs, Expenses and Taxes.


(a)            Each Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, execution, delivery, filing, recording and administration of the
Loan Documents and the other documents to be delivered under the Loan Documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Bank actually incurred, and local counsel who may be retained by
said counsel, with respect thereto and with respect to advising Bank as to its
respective rights and responsibilities under the Loan Documents, and all costs
and expenses (including reasonable counsel fees and expenses actually incurred)
for Bank in connection with the enforcement of the Loan Documents and the other
documents to be delivered under the Loan Documents, including, without
limitation, in the context of any bankruptcy proceedings. In addition, each
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of the Loan Documents and the other documents to be delivered under
the Loan Documents, and agrees to save Bank harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.


(b)            Each Borrower hereby indemnifies and holds Bank harmless from and
against and shall reimburse Bank with respect to any and all claims, demands,
causes of action, loss, damage, liabilities, costs and expenses (including
reasonable attorneys’ fees and court costs) of any and every kind of character,
known or unknown, fixed or contingent, asserted against Bank by any Person at
any time and from time to time by reason of or arising out of (i) the breach of
any representation or warranty of either Borrower as set forth in this Agreement
or any Loan Document to which it is a party, and (ii) the failure of either
Borrower to perform any obligation in this Agreement or any Loan Document to
which it is a party, required to be performed by either Borrower, which
indemnification shall survive the termination of this Agreement.


Section 7.05.                                        Security Interest and Right
of Set-off. Each Borrower hereby grants to Bank a security interest in all
deposit accounts (including without limitation the Reserve Account) maintained
by such Borrower with Bank and all proceeds of such accounts.  Bank is hereby
authorized at any time while an Event of Default exists and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by Bank and other indebtedness at any time owing by Bank to or for the
credit or the account of either Borrower against any and all of the Obligations,
irrespective of whether or not Bank shall have made any demand under such Loan
Document and although deposits, indebtedness or such obligations may be
unmatured or contingent. Bank agrees promptly to notify Borrowers after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Bank under
this Section 7.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which Bank may have.


Section 7.06.                                        Severability of
Provisions.  Any provision of this Agreement or of any other Loan Document which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or unenforceability of such provision in any other
jurisdiction.


Section 7.07.                                        Binding Effect; Successors
and Assigns; Participations.


(a)            This Agreement shall be binding upon and inure to the benefit of
Borrowers and Bank and their respective successors and assigns, except that
Borrowers cannot assign or otherwise transfer their rights hereunder or any
interest herein without the prior written consent of Bank.  Bank agrees that it
will not unreasonably withhold its consent to any such assignment or transfer so
long as the assignee or transferee is Controlled by Condor.


(b)            Bank may at any time sell or assign this Agreement and the other
Loan Documents after providing at least 30 days' prior written notice to
Borrowers; provided, that any such buyer or assignee shall be reasonably
acceptable to Borrowers.


(c)            Bank may at any time sell participations in all or any portion of
its rights in this Agreement or its Loan Commitments, Loans or rights and
security under this Agreement and any of the other Loan Documents to any other
party; provided, however, that (i) Bank's obligations under the Loan Documents
(including, without limitation, its Loan Commitments) shall remain unchanged,
(ii) Bank will remain solely responsible to Borrowers for the performance of
such obligations, and (iii) Borrowers will continue to deal solely and directly
with Bank in connection with Bank's rights and obligations under the Loan
Documents.


(d)            In connection with any such proposed assignment, negotiation,
hypothecation, granting of a participation or other transfer or arrangement,
Bank may disclose to the proposed assignee, participant or other transferee or
institution any information that each Borrower is required to deliver to Bank
pursuant to this Agreement or the other Loan Documents, and each Borrower agrees
to cooperate fully with Bank in providing any such information to any proposed
assignee, participant or other transferee or institution.


Section 7.08.                                        Consent to Jurisdiction.


(A)            EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY NEBRASKA STATE OR FEDERAL COURT SITTING IN DOUGLAS COUNTY, NEBRASKA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND EACH BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEBRASKA STATE COURT OR IN SUCH FEDERAL COURT. 
EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO EACH
BORROWER AT ITS ADDRESS SPECIFIED IN SECTION 7.02. EACH BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.


(B)            NOTHING IN THIS SECTION 7.08 SHALL AFFECT THE RIGHT OF BANK TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
BANK TO BRING ANY ACTION OR PROCEEDING AGAINST EITHER BORROWER OR ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS.


Section 7.09.                                        Governing Law. THE TERM
LOAN 1 NOTE, THE TERM LOAN 2 NOTE, AND THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEBRASKA, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.


Section 7.10.                                        Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page of this Agreement by fax or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 7.11.                                        WAIVER OF JURY TRIAL. 
EACH BORROWER AND BANK HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED
THEREUNDER.


Section 7.12.                                        Entire Agreement.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES THERETO.


Section 7.13.                                        Survival.  All covenants,
agreements, representations and warranties made by either Borrower in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by Bank and shall survive the execution and
delivery of the Loan Documents and the making of any Loan, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Bank may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Obligations are
outstanding and so long as any Loan Commitment has not expired or terminated.
The expense reimbursement, additional cost, capital adequacy and indemnification
provisions of this Agreement shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations, the expiration or termination of any Loan
Commitment, or the termination of this Agreement or any provision hereof.


Section 7.14.                                        Communications from
Borrower; Joint and Several Liability; Extent of Obligations.  The obligations
of each Borrower to repay the Obligations shall not be affected in any way or to
any extent by any failure by Bank to obtain direction from all Borrowers in any
given case (it being expressly agreed and understood that each Borrower is
empowered to act on behalf of all Borrowers with respect to all matters relating
to this Agreement and the credit facility evidenced hereby).  The liabilities
and obligations of Borrowers hereunder is joint and several.  Each Borrower
hereby:  (1) acknowledges and agrees that Bank shall have no obligation to
proceed against any Borrower before proceeding against any other Borrower, (2)
waives any defense to its obligations under this Agreement based upon or arising
out of the disability or other defense or cessation of liability of any Borrower
versus any other or of any other Person, and (3) waives any right of subrogation
or ability to proceed against any Person or to participate in any security for
the Obligations until the Obligations have been paid and reformed in full.

--------------------------------------------------------------------------------



Section 7.15.                                        Credit Agreement Notice.  A
credit agreement must be in writing to be enforceable under Nebraska law.  To
protect you and us from any misunderstandings or disappointments, any contract,
promise, undertaking, or offer to forebear repayment of money or to make any
other financial accommodation in connection with this loan of money or grant or
extension of credit, or any amendment of, cancellation of, waiver of, or
substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective.
INITIALS: /s/ JG


No further text on this page-

--------------------------------------------------------------------------------

SIGNATURE PAGE TO LOAN AGREEMENT]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




BORROWERS:


CDOR KCI LOFT, LLC, a Delaware limited liability company






By:  /s/ Jonathan J. Gantt____________________
Name: Jonathan J. Gantt
Its:  Vice President






TRS KCI LOFT, LLC, a Delaware limited liability company




By:  /s/ Jonathan J. Gantt____________________
Name: Jonathan J. Gantt
Its:  Vice President



--------------------------------------------------------------------------------

[BANK SIGNATURE PAGE TO LOAN AGREEMENT]




GREAT WESTERN BANK






By:  /s/ Michael
Phelps                                                                                              
Michael Phelps, Vice President – Business Banking

--------------------------------------------------------------------------------

SCHEDULE 7.02(a)
TO
CREDIT AGREEMENT


Notices


Borrowers:
 
CDOR KCI LOFT, LLC
TRS KCI LOFT, LLC
Attn:  Jonathan Gantt
4800 Montgomery Lane, Suite 220
Bethesda, MD 20814
Facsimile:  (402) 371-4229
 
With a copy to:
 
Jason D. Benson
McGrath North
1601 Dodge St Ste 3700
Omaha, NE 68102
Facsimile:  (402) 952-6864
 
Bank:
 
Michael Phelps
Vice President – Business Banking
Great Western Bank
9290 W. Dodge Rd Ste 401
Omaha, NE 68114
Telephone:  (402) 952-6016
Facsimile:  (402) 330-2030
 
With a copy to:
 
Jacqueline A. Pueppke
Baird Holm LLP
1700 Farnam Street, Suite 1500
Omaha, NE 68102
Telephone: (402) 636-8270
Facsimile: (402) 344-0588




--------------------------------------------------------------------------------

EXHIBIT A
TO
LOAN AGREEMENT


Sample Compliance Certificate




This Compliance Certificate is executed and delivered pursuant to the terms of
the Loan Agreement dated as of December 14, 2016 between Borrowers and Bank (as
amended from time to time, the "Loan Agreement").  Capitalized terms used herein
and not otherwise defined herein have the meaning given to them in the Loan
Agreement.


All the calculations set forth below shall be made pursuant to the terms of the
Loan Agreement.


The undersigned, an authorized financial officer of each Borrower, does hereby
certify to Bank  that as of, and for the period __________________.


1.            Default.
No Event of Default or event or condition that with the passage of time, the
giving of notice or both would constitute an Event of Default has occurred or
exists and is continuing or if an Event of Default or such event or condition
has occurred, exists and is continuing, I have described on the attached Exhibit
"1" the nature thereof and the steps taken or proposed to remedy such Event of
Default or other event or condition.


2.            Section 5.01(k) – Debt Service Coverage Ratio (pre-distribution).
(a)            Adjusted  Net Operating Income $_______________
(b)            Annual principal and interest payments
on the Loans $_______________




Ratio of  (a) to (b) ________ to 1.00


Required Ratio not less than 1.35 to 1.00






3.            Section 5.01(k) – Debt Service Coverage Ratio (post-distribution).
(a)            Adjusted  Net Operating Income $_______________
(b)            Distributions $_______________
(b)            Annual principal and interest payments
on the Loans $_______________




Ratio of  (a-b) to (c) ________ to 1.00


Required Ratio not less than 1.05 to 1.00












4.            Section 5.01(k) – Condor Debt Service Coverage Ratio.


(a) Condor Adjusted Consolidated Net Operating Income $_____________
(b) Condor Imputed Consolidated Debt Service $_____________


Ratio of (a) to (b) ________ to 1.00


Required Ratio not less than 1.05 to 1.00




IN WITNESS WHEREOF, the undersigned has executed this certificate effective this
___ day of _________, 20__.


By:            _____________________________
Name:                                                      _____________________________
Title:            _____________________________

--------------------------------------------------------------------------------

EXHIBIT B
TO
LOAN AGREEMENT


Easement an Development Agreements


Deed and Easement Agreement filed in Book 200802, Page 000302.


Master Declaration of Protective Covenants, Conditions, Restrictions and
Easements recorded for Park Place Second Plat filed in Book 200802, Page 000300.


Commercial Declaration of Protective Covenants, Conditions, Restrictions and
Easements for Park Place Second Plat filed in Book 200802, Page 000301.


Unrecorded Design, Development and Construction Agreement, as evidenced by a
Memorandum filed in Book 200802, Page 000303.